IN THE SUPREME COURT OF THE STATE OF NEVADA

ERIC GARZA, No. 83482
Appellant,
vs. .
STATE OF NEVADA, DEPARTMENT “4 fe f 7 F e
OF EMPLOYMENT, TRAINING AND »

REHABILITATION; THE STATE OF MAY 0.9 2022

NEVADA EMPLOYMENT SECURITY :
DIVISION; ELISA CAFERRATA, IN A OURT ;
HER OFFICIAL CAPACITY AS THE wl Ae

DIRECTOR OF DETER; LYNDA
PARVEN, IN HER OFFICIAL
CAPACITY AS THE ADMINISTRATOR
OF THE ESD; AND ROSA MENDEZ, IN
HER OFFICAL CAPACITY,
Respondents.

 

 

ORDER DISMISSING APPEAL

This is a pro se appeal from an order granting a motion to
dismiss appellant’s complaint. Eighth Judicial District Court, Clark
County; Tara D. Clark Newberry, Judge.

On March 2, 2022, this court entered an order directing
appellant to file the opening brief or informal brief form for pro se parties.
Pursuant to that order, the brief was due by March 16, 2022. This court
cautioned that failure to timely file the brief could result in the dismissal of

this appeal. To date, appellant has not filed the brief or otherwise

Supreme Court
oF
NEVADA

(0) 147A <a Lt } 4 +O 6

 

 
communicated with this court. Accordingly, it appears appellant has

abandoned this appeal, and this court

ORDERS this appeal DISMISSED.

Silver

 

*

(abiK. _s

Cadish

 
   

Pickering

ec: Hon. Tara D. Clark Newberry, District Judge
Eric Garza
State of Nevada/DETR
Eighth District Court Clerk

Supreme Court
OF
Nevapa 2

(0) 187A eB